[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This claim for property damage arising out of a motor vehicle accident was tried to the court. Plaintiff alleged that defendant was the owner of the vehicle which struck his car. Defendant alleged in a special defense that he had sold the car to another party and is protected from liability under Connecticut General Statutes 14-179 which states in relevant part under subsection (d):
       ". . . an owner who has delivered possession of the vehicle . . . and has complied with the provisions of this section . . . is not liable as owner for any damages thereinafter resulting from the operation of the vehicle."
Plaintiff did not prove that defendant was the operator or the user of the vehicle which struck his car. Defendant did prove the earlier transfer of the vehicle and compliance with the transfer statute.
Unfortunately for plaintiff, the operator of the vehicle fled after the collision, and plaintiff has no collision insurance. That is no reason to impose liability on defendant when none has been proven and he has, in fact, proven his special defense.
Judgment enters for the defendant.
E. EUGENE SPEAR, JUDGE